TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 21, 2013



                                      NO. 03-10-00407-CV


                              Renee Sheree O'Carolan, Appellant

                                                v.

                                   Gary D. Hopper, Appellee




           APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
           AFFRIMED IN PART; REVERSED AND REMANDED IN PART –
                       OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

order denying the appellant’s spousal-maintenance enforcement claim: IT IS THEREFORE

considered, adjudged, and ordered that the trial court’s order denying the appellant’s spousal-

maintenance enforcement claim is reversed, and we remand that claim to the trial court for

further proceedings consistent with this opinion. FURTHER, we affirm both (1) the trial court’s

summary-judgment order denying the appellant’s claim for continuation of spousal maintenance

and (2) the trial court’s final judgment on the remanded property-division claim.              It is

FURTHER ordered that each party shall pay the costs of the appeal incurred by that party, both

in this Court and the court below; and that this decision be certified below for observance.